Citation Nr: 9927491	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active service from November 1953 to December 
1955.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

Service connection for a psychiatric disorder had been denied 
on several occasions, most recently by a rating decision in 
January 1989 that found that new and material evidence had 
not been presented to reopen the veteran's claim.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied 
by a rating decision in January 1989; the veteran was 
notified of that determination and did not appeal.  

2.  Evidence added to the record since January 1989 is not 
probative of the issue of service connection and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the January 1989 rating decision, 
which denied the veteran's claim for service connection for a 
psychiatric disorder, is not new and material, and the claim 
is not reopened; the January 1989 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records show that no abnormal psychiatric 
clinical findings or diagnosis was noted on the veteran's 
enlistment examination.  In June 1955, the veteran underwent 
a psychiatric evaluation.  Although a diagnosis of early 
acute schizophrenic reaction was assigned initially, that 
diagnosis was changed in July 1955 to schizoid personality, 
manifested by antisociability, seclusiveness, serious-
mindedness and numerous eccentric traits.  Following a Board 
of Medical Survey, which agreed with the diagnosis of 
schizoid personality and found that the disorder existed 
prior to service and was not aggravated by service, the 
veteran was separated from service.  

A rating decision in December 1955 denied service connection 
for a nervous condition by aggravation on the basis that the 
veteran's schizoid personality was not a disability under the 
law.  He was notified of that determination and did not 
appeal.  

The summary of a private hospitalization in April 1978 lists 
a diagnosis of anxiety neurosis.  

A private physician, Walter Presnell, M.D., wrote in July 
1978 that he had seen the veteran four times and had 
diagnosed borderline psychosis.

A letter dated in August 1978 from a physician with the New 
York Department of Corrections indicates that, during the 
veteran's periods of incarceration at one of its facilities 
in the 1960s, he had had no psychiatric problems; physical 
examinations on admission and discharge were within normal 
limits.  

A statement from Dr. Presnell dated in September 1978 and a 
summary of a private hospitalization in September 1978 note 
diagnoses of chronic paranoid type schizophrenic reaction and 
sociopathic personality.  

At a VA compensation examination in September 1978, a 
diagnosis of personality disorder with antisocial trends was 
made.  

In October 1978, another private physician, Danuta 
Stachiewicz, M.D., diagnosed paranoid type schizophrenia with 
depressive features.  

Received in November 1978 was a record of the veteran's 
hospitalization at a private facility in March 1958.  The 
report notes a diagnosis of chronic undifferentiated 
schizophrenic reaction, but no clinical findings or symptoms 
were recorded.  

The report of an examination by two VA psychiatrists in March 
1979 confirmed the diagnosis of paranoid type schizophrenia.  
The examiners commented that the disorder pre-existed 
service.  

In August 1980, the Board denied service connection for 
schizophrenia on the basis that the veteran's schizophrenia 
was not present during service and was first diagnosed more 
than 2 years after service.  The Board noted that extensive 
psychiatric evaluation and testing during service did not 
disclose findings indicative of schizophrenia and that a 
diagnosis of schizophrenia was not definitively assigned 
until more than 1 year after the veteran's separation from 
service.  

Private medical records dated from November 1976 to November 
1988, were received in December 1988.  A report dated in 1985 
reflects a diagnosis of depression.  

The records of counselors at a private mental health center, 
dated from January 1982 to May 1988, were received in January 
1989.  Those records note an initial diagnosis of anti-social 
personality disorder with strong dependent features and 
indicated sporadic counseling sessions throughout the period.  

Rating decisions in January 1989 denied the veteran's 
application to reopen his claim on the basis that no new and 
material evidence had been received.  He was notified of that 
determination in January and again in February 1989 and did 
not appeal.  

In February 1991, the veteran wrote to the RO requesting that 
his claim for service connection for a psychiatric disorder 
be reopened.  No additional evidence was submitted.  The RO 
informed the veteran that new and material evidence was 
required to reopen his claim and suggested the types of 
evidence that might be helpful.  

Received in October 1994 in conjunction with the veteran's 
claim for VA pension benefits were copies of private medical 
records dated from February 1993 to September 1994.  The 
records indicate that the veteran had been treated in that 
clinic since 1990.  The diagnoses listed included depression, 
manic-depression, and antisocial features.  None of the 
counselors commented on the veteran's psychiatric 
manifestations during service or on the etiology of the 
current disorders.  

Also received was a report dated in January 1982, from a 
counselor at the private mental health center where the 
veteran had received treatment in the 1980s, noting a 
diagnosis of antisocial personality disorder with strong 
dependent features.  

In April 1996, the veteran was hospitalized at a VA facility 
for treatment of cocaine dependence.  He was subsequently 
hospitalized at the same facility from August to November 
1996 for psychiatric treatment.  The summary of the latter 
hospitalization lists diagnoses of dysthymia with a history 
of major depression, polysubstance abuse, and schizophrenia.  
None of the examiners commented on the veteran's psychiatric 
manifestations during service.  

Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency, as such, are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).  Satisfactory lay 
or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
psychosis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103.  

Initially, the Board notes that service connection for a 
psychiatric disorder was last denied by a rating decision in 
January 1989.  The veteran was notified of that determination 
and did not appeal.  That decision, therefore, is final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for a psychiatric disorder was previously 
denied on the basis that the veteran was diagnosed as having 
a personality disorder, rather than a chronic acquired 
psychiatric disorder, during service and that none of the 
psychiatric disorders that have been diagnosed since service 
had their origins in service or within the first year after 
his separation from service.  

The evidence added to the record since the final January 1989 
rating decision consists primarily of medical records that 
reflect the veteran's psychiatric treatment since 1982.  
Those records note several psychiatric diagnoses, but the 
evidence that was of record at the time of the 1989 rating 
decisions also showed varying psychiatric diagnoses.  More 
importantly, however, none of the evidence that has been 
added to the record since January 1989 contains any 
information regarding the question of whether any current 
chronic acquired psychiatric disorder (as opposed to a 
personality disorder) was present during service (or within 
one year after the veteran's separation from service in the 
case of a psychosis, such as schizophrenia) or was 
etiologically related to the psychiatric manifestations noted 
in service.  The additional evidence is not probative of the 
issue of service connection.  The evidence shows nothing more 
than continuing treatment for the veteran's psychiatric 
problems which were already known to be present at the time 
of the January 1989 decision.  

The Board notes the veteran's contention that his current 
depression is related to schizophrenia for which he alleges 
he was discharged from service.  The record indicates that 
the veteran was separated from service because of the 
symptoms of a personality disorder, not due to manifestations 
of schizophrenia.  However, a claimant cannot meet his burden 
merely by presenting lay testimony, including his own, as lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions of medical causation or diagnosis, without 
competent (i.e., medical) evidence, do not constitute 
credible evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  Accordingly, the veteran's assertions in this 
regard carry no probative weight.  

Thus, because the evidence added to the record since January 
1989 is not probative of the issue of service connection, it 
is not new and material and the veteran's claim is not 
reopened.  


ORDER

New and material evidence not having been presented, the 
veteran's claim of service connection for a chronic acquired 
psychiatric disorder is not reopened.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

